Title: George Jefferson to Thomas Jefferson, 20 November 1809
From: Jefferson, George
To: Jefferson, Thomas


            
              Dear Sir
               
                     Richmond 
                     20th Novr 1809
            
            I have sold your Tobacco to Samuel Myers at 39/6 at 60 days, having had it reviewed, which I found absolutely necessary, as some persons who saw it inspected, said it was of so inferior a quality, that I found I could not otherwise get an offer for it.—I should have done better with it, (Tobo having risen)  but most of the stemmed part was very ordinary indeed.
            You will receive an account of the sale inclosed.  
		  
		  As the Overseers probably stand in need of their part, they can draw as if the sale had been for cash.
            
		  
		  
		  
		   
		   
		  Mr Girardin has just sent me the inclosed acct by one of his pupils—I intended to have gone with Jefferson and paid it, but he has not called on me since I last wrote you.—I of course informed him that I was directed by you, to let him have money whenever he required it.—He has drawn 50$ from Mr Norvell I understand, on acct of his Father.—I
			 informed him particularly that I was to pay his board.
            
              Yr Mt humble servt
              
                  
               Geo. Jefferson
            
          